J-A16041-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

S.M.B.,                                  :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
          Appellee                       :
                                         :
              v.                         :
                                         :
J.M.K.,                                  :
                                         :
          Appellant                      :    No. 1810 WDA 2016

               Appeal from the Order Entered October 31, 2016
                in the Court of Common Pleas of Mercer County,
          Domestic Relations, at No(s): Docket Number: 00420 DR 2016
                        PACSES Case Number 651109912

BEFORE: STABILE, J., FORD ELLIOTT, P.J.E., and STRASSBURGER,* J.

JUDGMENT ORDER BY STRASSBURGER, J.:            FILED SEPTEMBER 7, 2017

      J.M.K. (Father) appeals from the October 31, 2016 order1 that denied

his objection to the registration in Mercer County of an order for child

support entered by the trial court in Lawrence County in favor of S.M.B.

(Mother). Because Appellant failed to appear for oral argument before this

Court despite having acknowledged that he received notice of its scheduled

date and time, we dismiss this appeal. See Pa.R.A.P. 2314 (“If appellant or

the moving party is not ready to proceed when a case is called for oral

argument, the matter may be dismissed as of course.”).

      Appeal dismissed.




1
 The order is dated October 28, 2016, but was not filed until October 31,
2016. We have amended the appeal paragraph accordingly.


* Retired Senior Judge assigned to the Superior Court
J-A16041-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/7/2017




                          -2-